Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASOSN FOR ALLOWANCE
Allowable Subject Matter
Claims 1-3, 6-10, 12, 16, 17, 19, 20, 22-24, 27 and 29 are allowed, renumbered to claims 1-29, respectively.

The following is an examiner’s statement of reasons for allowance:

Sun et al. (WO 2016/062172 A1) discloses a spectrum management apparatus for managing spectrum utilized by communication system of service cell based on distribution (density) of communication systems, wherein transmission model is utilized to reflect path loss and mathematical model is established for interferences for neighboring systems based on distribution, and an exclusion region is determined based on interference determination model obtained from distribution status and highest allowable interferences.

Wu et al. (US 2008/0198798 A1) discloses a method and a server for adjusting communication resources (i.e., frequency spectrum), wherein when neighboring relationships between base stations have been changed, the server reallocate resources to dynamically allocate and reallocate system resources to enhance resource utilization.



Prior arts of record discloses spectrum management system for managing spectrum based on distribution/density and to reallocate resources when neighboring relationships between base stations have changed.

Regarding claims 1 and 29, prior arts of record fail to disclose “acquire aggregated interferences produced by free nodes not managed by the present spectrum management apparatus to the particular node; remove the aggregated interferences from an allowable interference upper limit of the particular node to acquire an actual allowable interference upper limit of the particular node; and determine, based on the actual allowable interference upper limit and the distribution model, the exclusion zone”, as recited in claim 1, and similarly recited in claim 29, in combination with other claimed limitations.

Regarding claim 19, prior arts of record fail to disclose “re-allocate, in a case of the neighboring relationship changing, spectrum resources only for nodes involved in the changing”, in combination with other claimed limitations.

Dependent claims 2, 3, 6-10, 12, 16, 17, 20, 22-24 and 27 are allowable based on their dependency on independent claims 1 and 19, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL LAI/Primary Examiner, Art Unit 2645